I,PETTIGREW, J.,
dissenting.
I must respectfully dissent from the majority’s decision to reverse the workers’ compensation judge’s finding that appellee was entitled to permanent total disability benefits. After considering all the medical injuries and problems of appellee and how they interrelate with one another, I am of the opinion that appellee proved by clear and convincing evidence that he is permanently and totally disabled. I do, however, agree with the majority’s remand for further proceedings to determine the necessary rehabilitation the claimant is entitled to as recommended by the employer’s clinical psychologist/neuro-psychologist. La. R.S. 28:1226.